Exhibit 99 December 23, 2008 FOR IMMEDIATE RELEASE Contact:Randy J. Wiley, Treasurer Beacon Federal Bancorp, Inc. Telephone: (315) 433-0111 Ext. 1550 BEACON FEDERAL BANCORP, INC. ANNOUNCES STOCK REPURCHASE PROGRAM EAST SYRACUSE, NEW YORK – December 23, 2008 – Beacon Federal Bancorp, Inc. (Nasdaq Global Market – “BFED”) announced today that its Board of Directors has authorized a stock repurchase program pursuant to which the Company intends to repurchase up to 5% of its outstanding shares, or up to 383,116 shares.The timing of the repurchases will depend on certain factors, including but not limited to, market conditions and prices, the Company’s liquidity requirements and alternative uses of capital.
